Exhibit 10.2

MEMBER ETHANOL FUEL MARKETING AGREEMENT

THIS AGREEMENT, entered into as of this 1st day of April, 2007, (“Effective
Date”) by and between RENEWABLE PRODUCTS MARKETING GROUP, LLC, a Minnesota
limited liability company, hereinafter referred to as “Renewable Products”; and
DAKOTA ETHANOL L.L.C., a South Dakota limited liability company, hereinafter
referred to as “Member”.

WITNESSETH:

WHEREAS, Renewable Products is a Minnesota limited liability company formed for
the purpose of marketing fuel grade ethanol (“Ethanol”)for its members and
others, and

WHEREAS, Dakota Ethanol is a South Dakota limited liability company formed for
the purpose of operating a plant in Wentworth SD for the production of Ethanol,
and is a member of Renewable Products, and

WHEREAS, as a condition to its membership in Renewable Products, Member has
agreed to market all of the Ethanol produced by Member through Renewable
Products and Renewable Products has agreed to market such Ethanol production;
and

WHEREAS, the parties desire to enter into this Agreement, for purposes of
setting out the terms and conditions of the marketing arrangement;

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:

1. Exclusive Marketing Representative. Renewable Products shall, subject to the
terms and conditions of this Agreement, be the sole marketing representative for
the entire Ethanol production of Member at the plant located at Wentworth during
the term of this Agreement. *_ (Insert any exceptions i.e. alcohol for human
consumption, limited sale of E 85).

2. Ethanol Specifications. All of the Ethanol produced by Member and marketed by
Renewable Products will, when delivered to a common carrier by Member, be
Ethanol of merchantable quality and will be fit for its intended purpose. All
such Ethanol will conform to the specifications described in A.S.T.M. 4806 and
such other specifications that may be, from time to time, promulgated by the
industry for E-Grade denatured fuel ethanol.

3. Best Efforts to Market. Since Renewable Products shall have the exclusive
right to market all the Ethanol produced by Member during the term of this
Agreement as described in Section 1 herein, Renewable Products shall use its
best efforts and good faith to market all such Ethanol; provided, however, that
Renewable Products’ obligation hereunder shall be excused in case of war,
insurrection, civil disturbance, transportation shortage or interruption, fire,
flood, other natural calamity, labor dispute, any adverse


--------------------------------------------------------------------------------


governmental statute, regulations or decree (including any court order or
decree) or other act of God beyond the control of Renewable Products that
directly effects Renewable Products’ ability to market Ethanol generally.

4. Risk of Loss. Renewable Products shall be responsible for and shall bear the
risk of loss of (subject to the terms of this Agreement) all Ethanol produced by
Member as described in Section 1 herein from the time the common carrier or
customer takes custody of the product at Member’s facility in either a railcar
and/or tank truck.

5. Specific Marketing Tasks. Renewable Products shall be responsible for and
shall have complete discretion in the marketing, sale and delivery of all
Ethanol produced from Member’s facility during the term of this Agreement,
including, but not limited to:

·                                          Obtaining sufficient railcar, tank
trucks and other transport as may be needed to transport said production;

·                                          Negotiating the rates and tariffs to
be charged for delivery of such production to the customer;

·                                          Promoting and advertising the sale of
Ethanol as appropriate;

·                                          Ascertaining that such production is
delivered where contracted and intended;

·                                          Handling all purchase agreements with
consumers and any complaints in connection therewith; and

·                                          Collecting all accounts and
undertaking any legal collection procedures as may be necessary.

6. Negotiation of Ethanol Price. Renewable Products will use its best efforts to
obtain the best price for all Ethanol sold by it subject to the terms of this
Agreement, but shall have complete discretion to fix the price, terms and
conditions of the sale of Member’s Ethanol production which shall include the
right to pool production of Member with the production of other Members and
non-members that have agreed to market Ethanol production through Renewable
Products.

7. Ethanol Marketing Under Pooling Arrangement. Renewable Products shall market
the Ethanol production of Member under the pooling arrangement maintained by
Renewable Products for its Members and other contracting producers. Under such
pooling arrangement, Renewable Products will market the aggregate production of
all Members and other contracting non-member producers to customers. Member
shall furnish estimates of production to Renewable Products as hereinafter
provided and based on such estimates and the estimated production of all other
pool participants, Renewable Products shall contract for the sale of such
estimated production. Determination of Member’s share of revenue and payment of
the Ethanol selling price to Member shall be made by Renewable Products as
follows:

(a) The Estimated Price for Ethanol Sold to Renewable Products by Member.
Renewable Products agrees to pay Member a price for all Ethanol sold on behalf
of Member by Renewable Products under this Agreement that is equal to the
“Actual Pooled Netback Ethanol Selling Price,”as defined in this Section 7. For
purposes of this Agreement, a preliminary Estimated Pooled Netback Ethanol Price
will be calculated and paid as follows:

(i) The Estimated Delivered Ethanol Selling Price. Each week, Renewable


--------------------------------------------------------------------------------


Products shall calculate the estimated delivered ethanol selling price per
gallon of all of the Member’s Ethanol that Renewable Products sells to its
customers through operation of the ethanol pool. This amount will hereinafter be
referred to as the “Estimated Delivered Ethanol Selling Price.”

(ii) The Pooled Average Delivered Ethanol Selling Price. Based upon the
Estimated Delivered Ethanol Selling Price calculated for each pool participant,
Renewable Products shall calculate the Pooled Average Delivered Ethanol Selling
Price which shall be a weighted average of each pool participant’s Estimated
Delivered Ethanol Selling Price averaged in direct proportion to the volume of
Ethanol supplied to the pool by each pool participant for the week in which the
estimate is calculated.

(iii) The Deduction for Estimated Direct Ethanol Distribution Expense. Each week
Renewable Products shall calculate the estimated distribution expenses directly
incurred in connection with distributing the Ethanol sold under this Agreement
for the account of each pool participant (the “Estimated Direct Ethanol
Distribution Expense”). The Estimated Direct Ethanol Distribution Expense will
include, but not necessarily be limited to, all of Renewable Products’
transportation costs, rail car costs, throughput costs, storage costs, demurrage
at unloading locations, inventory costs, and other distribution costs directly
incurred in connection with distributing the Ethanol sold under this Agreement
for the account of each pool participant.

(iv) The Pooled Average Direct Ethanol Distribution Expense. Based upon the
Estimated Direct Ethanol Distribution Expense calculated for each pool
participant, Renewable Products shall calculate the Pooled Average Direct
Ethanol Distribution Expense which shall be a weighted average of each pool
participant’s Estimated Direct Ethanol Distribution Expense averaged in direct
proportion to the volume of Ethanol supplied to the pool by each pool
participant for the week for which the estimate is calculated.

(v) The Estimated Pooled Netback Ethanol Selling Price. The difference between
the Pooled Average Estimated Delivered Ethanol Selling Price and the Pooled
Average Direct Ethanol Distribution Expense shall be the Estimated Pooled
Netback Ethanol Selling Price to be paid to Member by Renewable Products for the
applicable week.

(vi) Invoices and Payments Between Member and Renewable Products. Member will
invoice Renewable Products, upon shipment, at the applicable Estimated Pooled
Netback Ethanol Selling Price less the estimated prevailing management fee as
determined from time to time by the Board of Governors for all Ethanol to be
sold by Renewable Products on behalf of Member under this Agreement. Renewable
Products will use its best efforts to pay Member for all such Ethanol within 10
business days from the date of delivery, with delivery occurring at the time the
common carrier takes possession of the Ethanol.


--------------------------------------------------------------------------------


(b) The Actual Pooled Netback Ethanol Selling Price for Ethanol Sold to
Renewable Products by Member.

(i) The Actual Pooled Netback Ethanol Selling Price. Since the Actual Pooled
Netback Ethanol Selling Price cannot be determined before Renewable Products
sells the Ethanol delivered by Member under this Agreement, Renewable Products
shall reconcile the Estimated Pooled Netback Ethanol Selling Price with Actual
Pooled Netback Ethanol Selling Price on a monthly basis as provided below.

(ii) Calculation of Actual Selling Prices After Each Month. At the end of each
month, promptly after the information necessary to calculate the Actual Pooled
Netback Ethanol Selling Price becomes available; Renewable Products will
calculate the Actual Pooled Netback Ethanol Selling Price for the preceding
month. Renewable Products shall use the same methodology that is used to
calculate the Estimated Pooled Netback Ethanol Selling Price except that the
calculation shall be based on the Actual Delivered Ethanol Selling Price sold
during the month and the Actual Direct Distribution Expense incurred by
Renewable Products during the period. Renewable Products will provide that
Actual Pooled Netback Ethanol Selling Price to Member along with a summary of
the calculations used by Renewable Products to arrive at the Actual Pooled
Netback Ethanol Selling Price.

(iii) Reconciliation of Estimated Selling Prices and Actual Selling Prices After
Each Month. Within ten (10) days after Renewable Products provides Member with
the Actual Pooled Netback Ethanol Selling Price for the preceding month, the
parties will reconcile the difference between the Estimated Pooled Netback
Ethanol Selling Price and the Actual Pooled Netback Ethanol Selling Price for
the preceding month, and the difference between the estimated management fee and
actual management fee for the preceding month. If the Estimated Pooled Netback
Ethanol Selling Price exceeded the Actual Pooled Netback Ethanol Selling Price
then Member will refund to Renewable Products the overpayments that it
previously received from Renewable Products within ten (10) days after the
completion of the reconciliation. On the other hand, if the Estimated Pooled
Netback Ethanol Selling Price was less than the Actual Pooled Netback Ethanol
Selling Price, then Renewable Products will pay Member the additional amounts
owed to Member within ten (10) days after the completion of the actual and
estimated selling price reconciliation. A similar adjustment will be made to
reconcile the actual management fee to the estimated management fee. In lieu of
Member directly refunding any amounts to Renewable Products by separate payment
and Renewable Products directly refunding any amounts to Member by separate
payment, under this Section 7 the parties may offset the required amounts on
their next respective monthly payments.

(c) Audit. Within ninety (90) days following each anniversary date of this
Agreement and subject to the confidentiality provisions of this Agreement,
Member shall


--------------------------------------------------------------------------------


name have the right to inspect the books and records of Renewable Products for
the purpose of auditing calculations of the Actual Pooled Netback Ethanol
Selling Price and actual management fees for the preceding year. Member shall
give written notice to Renewable Products of its desire to conduct an audit and
Renewable Products shall provide reasonable access to all financial information
necessary to complete such audit. The audit shall be conducted by an accounting
firm agreeable to both parties and shall be completed within 45 days following
appointment of the auditor. The cost of the audit shall be the responsibility of
Member unless the auditor determines that Renewable Products underpaid Member by
more than 3% for the period audited, in which case Renewable Products shall pay
the cost of the audit. If the auditor determines that Renewable Products
underpaid Member, Renewable Products shall promptly pay such underpayment to
Member and if the auditor determines that Renewable Products overpaid Member,
Member shall promptly pay the overpayment to Renewable Products. The
determination of the auditor shall be binding on both parties. If Member fails
to exercise its right to audit as provided in this Section 7(c) for any year, it
shall be deemed to have waived any claim to dispute the Actual Netback Ethanol
Selling Price and management fee for such year.

(d) Most Favorable Terms. If Renewable Products enters into any Ethanol
marketing agreement, with any current or future Ethanol pool participant on
terms that are more favorable to the pool participant than the terms provided to
Member under this Agreement, Renewable Products shall provide to Member a copy
of such agreement and Member shall have the right, by written notice to
Renewable Products given not more than ten (10) business days after receipt of
such agreement, to receive the same rights and benefits conferred under such
other agreement.

8. Accounts Receivable/Rail Car Leases/Termination of Contract. Renewable
Products shall do all billing in regard to the sale of Ethanol pursuant to this
Agreement, collect all receivables and be responsible for any delinquent
accounts. All risks associated with accounts receivable shall be borne by
Renewable Products. Renewable Products will lease railcars to be used by Member
and all lease costs will be included in the calculation of Direct Ethanol
Distribution Expense. If this Agreement is terminated for any reason the lease
for the railcars leased by Renewable Products for the transport of Member’s
Ethanol may be assigned to Member at the sole option of Renewable Products. In
such case Member shall assume the lease and shall be obligated to the terms and
conditions of said lease. Renewable Products shall provide Member the
opportunity to review and approve the terms and conditions of any such railcar
lease as well as the terms and conditions of any amendments or modifications to
any such railcar lease before Renewable Products first executes the same. The
parties understand that the assignment of the lease is subject to the approval
of the lessor of the railcars.

9. No “Take or Pay” The parties agree that this is not a “take or pay contract”
and that Renewable Products’ liability is limited to payment for Ethanol
delivered by Member pursuant to this Agreement.

10. Term. The term of this Agreement shall commence on the Effective Date and


--------------------------------------------------------------------------------


shall continue so long as Member remains a member of Renewable Products.

11. Termination. This Agreement may be terminated under the circumstances set
out below.

(a) Termination for Intentional Misconduct. If either party engages in
intentional misconduct reasonably likely to result in significant adverse
consequences to the other party, the party harmed or likely to be harmed by the
intentional misconduct may terminate this Agreement immediately, upon written
notice to the party engaging in the intentional misconduct.

(b) Termination for Uncured Breach. If one of the parties breaches the terms of
this Agreement, the other party may give the breaching party a notice in writing
which specifically sets out the nature and extent of the breach, and the steps
that must be taken to cure the breach. After receiving the written notice, the
breaching party will then have thirty (30) days to cure the breach, if the
breach does not involve a failure to market and distribute Ethanol as required
by this Agreement. If the breach involves a failure to market and distribute
Ethanol as required by this Agreement, then the breaching party will have five
(5) days after receiving the written notice to cure the breach. If the breaching
party does not cure any breach within the applicable cure period, then the
non-breaching party will have the right to terminate this Agreement immediately.

(c) Member Insolvency, etc. Renewable Products may terminate this Agreement if
Member becomes insolvent, has a receiver appointed over its business or assets
and such receiver is not discharged within 30 days, files a petition in
bankruptcy or has a petition in bankruptcy filed against it which, in either
case, is not dismissed within 30 days, or ceases to produce Ethanol for 30 days
or more.

(d) Termination by Mutual Written Agreement. This Agreement may also be
terminated upon any terms and under any conditions which are mutually agreed
upon in writing by the parties.

12. Licenses and Permits. At all times from the commencement of this Agreement,
Member shall possess and maintain in good standing all of the licenses and
permits necessary to operate its production facilities and Renewable Products
shall possess and maintain in good standing at all times during the term of this
Agreement all of the licenses and permits necessary to perform its obligations
under this Agreement.

13. Estimated 12-Month Volume. As of the Effective Date Member will provide
Renewable Products with Member’s best estimate of its anticipated monthly
Ethanol production for the next twelve (12) months to assist Renewable Products
in developing appropriate marketing strategies for the Ethanol to be produced by
Member.

14. Updated Monthly Volume Estimates. On or before the first day of each month
after the Effective Date, Member will provide Renewable Products with its
updated best


--------------------------------------------------------------------------------


estimate of Member’s anticipated monthly Ethanol production for the next twelve
(12) months, so that Renewable Products will have Ethanol production estimates
from Member for each of the next twelve (12) months during the entire time that
this Agreement is in effect. Renewable Products shall be entitled to rely upon
such estimates in marketing and selling the pooled Ethanol production of all
pool participants. From time to time Renewable Products may enter into forward
contracts to sell estimated pooled production beyond the 12-month period covered
by the estimated production of Member. Any such commitment will be based on
market conditions and projected pooled production based on all pool participants
estimated and historical production. Member acknowledges that such commitments
are in the best interest of pool participants and Renewable Products may rely on
Member’s continued production beyond the 12 month estimates for such purpose.
Renewable Products shall provide Member with a schedule of committed pooled
production at least monthly.

15. Obligation to Deliver after Termination. Notwithstanding termination of this
Agreement, Member shall be obligated to deliver to Renewable Products for
marketing by Renewable Products in accordance with this Agreement, the estimated
production of Member for the twelve (12) months following termination of this
Agreement and Member’s percentage of any committed pooled production beyond such
twelve (12) month period based upon Member’s average monthly percentage
contribution to the total pooled production for the preceding 12 months.

16. Ethanol Shortage/Open Market Purchase. If Member is unable to deliver its
estimated monthly Ethanol production and if as a consequence of the non-delivery
and in order to meet its sale obligations to third parties, Renewable Products
is required to purchase ethanol in the marketplace, Renewable Products may
purchase ethanol in the marketplace at such reasonable price and in such
reasonable quantity as is required to meet its delivery obligations; provided,
however, that prior to making such purchases Renewable Products shall
communicate the terms and conditions of such purchases to Member and Member
shall have the right to meet such terms and conditions.. If Member is unable or
unwilling to deliver the required ethanol on such terms and conditions,
Renewable Products may complete the purchase. If it does so, and as a result
thereof incurs a financial loss, Member will reimburse Renewable Products for
any such loss or Renewable Products may elect to set off such financial loss
against future payments to Member over a period not to exceed twenty four (24)
months.

17. Good and Marketable Title. Member represents that it will have good and
marketable title to all of the Ethanol marketed for it by Renewable Products and
that said Ethanol will be free and clear of all liens and encumbrances.

18. Subordination. In order to satisfy the payment obligations in Section 7 of
this Agreement, Renewable Products may be required to obtain working capital
from financing resources. Member agrees and acknowledges that the payment terms
in this Agreement are a benefit to Member and agrees that it will, upon the
reasonable request of Renewable Products, subordinate its right to payment
hereunder to the rights of any lender providing working capital to Renewable
Products, provided that all Members of


--------------------------------------------------------------------------------


Renewable Products are required to agree to such subordination. Member shall
execute such subordination agreement and other documents as may be necessary to
evidence this undertaking.

19. Independent Contractor. Nothing contained in this Agreement will make
Renewable Products the agent of Member for any purpose other than the marketing
of Member’s Ethanol production as stated in this Agreement. Renewable Products
and its employees shall be deemed to be independent contractors with full
control over the manner and method of performance of the services they will be
providing on behalf of Member under this Agreement. Neither party shall have the
right to bind the other party except as expressly provided herein.

20. Separate Entities. The parties hereto are separate entities and nothing in
this Agreement or otherwise shall be construed to create any rights or
liabilities of either party to this Agreement with regard to any rights,
privileges, duties or liabilities of any other party to this Agreement.

21. Testing of Samples. At the request of Renewable Products, Member agrees to
provide Renewable Products with samples of its Ethanol produced at its
production facility so that it may be tested for product quality on a regular
basis. Any and all costs of third party testing shall be paid for by Renewable
Products.

22. Insurance. During the entire term of this Agreement, Member will maintain
insurance coverage. At a minimum, Member’s insurance coverage must include:

(a) Commercial general product and public liability insurance, with liability
limits of at least $5 million in the aggregate;

(b) Property and casualty insurance adequately insuring its production
facilities and its other assets against theft, damage and destruction on a
replacement cost basis;

(c) Workers’ compensation insurance to the extent required by law; and

(d) Renewable Products shall be added as an additional insured under the
commercial general product and public liability insurance policy and the
property and casualty insurance policy.

Member will not change its insurance coverage during the term of this Agreement
if such change results in a failure to maintain the minimums set out above, and
the policies shall provide that they may not be cancelled or terminated without
at least 30 days prior written notice to Renewable Products. Renewable Products
shall maintain at all times such combined general product and public liability
insurance, property and casualty insurance and other insurance as it deems
necessary and appropriate.

23. Audit Right. The parties hereto agree that, upon request in writing, either
party may require the other to make available its books and records, at
reasonable intervals, in order to account for all dealings, transactions and
sums relevant to this Agreement. Any such independent public accountants hired
by either party will be subject to the same confidentiality obligations that the
parties are subject to under Section 24


--------------------------------------------------------------------------------


of this Agreement. Each party agrees to inform its accountants of those
confidentiality obligations.

24. Confidential Information. The parties acknowledge that they will be
exchanging information about their businesses under this Agreement which is
confidential and proprietary, and the parties agree to handle that confidential
and proprietary information in the manner described in this Section 23.

(a) Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” will mean information related to the business
operations of Member or Renewable Products that meets all of the following
criteria:

(i) The information must not be generally known to the public and must not be a
part of the public domain;

(ii) The information must belong to the party claiming it is confidential and
must be in that party’s possession;

(iii) The information must have been protected and safeguarded by the party
claiming it is confidential by measures that were reasonable under the
circumstances before the information was disclosed to the other party’

(iv) Written information must be clearly designated in writing as “Confidential
Information” by the party claiming it is confidential before it is disclosed to
the other party, except that all information about costs and prices will always
be considered Confidential Information under this Agreement without the need for
specifically designating it as such; and

(v) Verbal Confidential Information which is disclosed to the other party must
be summarized in writing, designated in writing as “Confidential Information”
and transmitted to the other party within ten (10) days of the verbal
disclosure.

(b) Limitations on the Use of Confidential Information. Each party agrees that
it will not use any Confidential Information that it obtains about the other
party for any purpose other than to perform its obligations under this
Agreement.

(c) The Duty not to Disclose Confidential Information. The parties agree that
they will not disclose any Confidential information about each other to any
person or organization, other than their respective legal counsel and
accountants, without first getting written consent to do so from the other
party. Notwithstanding the foregoing, if a party or anyone to whom such party
transmits Confidential Information in accordance with this Agreement is
requested or required (by deposition, interrogatories, requests for information
or documents in legal proceedings, subpoenas, civil investigative demand or
similar process, SEC filings or administrative proceedings) in connection with
any proceeding, to disclose any Confidential Information, such party will give
the disclosing party prompt written notice of such request or requirement so
that the disclosing party may seek an appropriate protective order or other
remedy and/or waive


--------------------------------------------------------------------------------


compliance with the provisions of this Agreement, and the receiving party will
cooperate with the disclosing party to obtain such protective order. The fees
and costs of obtaining such protective order, including payment of reasonable
attorney’s fees, shall be paid for by the disclosing party. If such protective
order or other remedy is not obtained or the disclosing party waives compliance
with the relevant provisions of this Agreement, the receiving party (or such
other persons to whom such request is directed) will furnish only that portion
of the Confidential Information which, in the opinion of legal counsel, is
legally required to be disclosed, and upon the disclosing party’s request, use
commercially reasonable efforts to obtain assurances that the confidential
treatment will be accorded to such information. This will be the case both while
this Agreement is in effect and for a period of five (5) years after it has been
terminated.

(d) The Duty to Notify the Other Party in Cases of Improper Use or Disclosure.
Each party agrees to immediately notify the other party if either party becomes
aware of any improper use of or any improper disclosure of the Confidential
information of the other party at any time while this Agreement is in effect,
and for a period of five (5) years after it has been terminated.

(e) Protection of the Confidential Information. Each party agrees to develop
effective procedures for protecting the Confidential Information that it obtains
from the other party, and to implement those procedures with the same degree of
care that it uses in protecting its own Confidential Information.

(f) Return of the Confidential Information. Immediately upon the termination of
this Agreement, each party agrees to return to the other party all of the other
party’s Confidential Information that is in its possession or under its control.

25. Indemnification and Hold Harmless – Member. If a third party makes a claim
against Renewable Products or any person or organization related to it as the
result of the actions or omissions of Member or any person or organization
related to Member including, but not limited to, claims relating to the quality
of Ethanol produced by Member or the performance of its obligations under this
Agreement, Member shall indemnify Renewable Products and its related persons and
organizations and hold them harmless from any liabilities, damages, costs and/or
expenses, including costs of litigation and reasonable attorneys fees which they
incur as a result of any such claims.

26. Indemnification and Hold Harmless – Renewable Products. The indemnification
obligations of the parties under this Agreement will be mutual and Renewable
Products, therefore, makes the same commitment to indemnify Member and its
related persons or organizations to the extent any claim is made against Member
or its related person arising out of any action or omission of Renewable
Products.

27. Survival of Terms/Dispute Resolution. All representations, warranties and


--------------------------------------------------------------------------------


agreements made in connection with this Agreement will survive the termination
of this Agreement. The parties will, therefore, be able to pursue claims related
to those representations, warranties and agreements after the termination of
this Agreement, unless those claims are barred by the applicable statute of
limitations. Similarly, any claims that the parties have against each other that
arise out of actions or omissions that take place while this Agreement is in
effect will survive the termination of this Agreement. This means that the
parties may pursue those claims even after the termination of this Agreement,
unless applicable statutes of limitation bar those claims. The parties agree
that, should a dispute between them arise in connection with this Agreement, the
parties will complete, in good faith, a mediation session prior to the filing of
any action in any court. Such mediation session shall occur at a place that is
mutually agreeable, and shall be conducted by a mediator to be selected by
mutual agreement of the parties.

28. Choice of Law. This Agreement shall be governed by, interpreted under and
enforced in accordance with Minnesota law, without regard to conflicts of law
principles.

29. Assignment. Neither party may assign its rights or obligations under this
Agreement without the written consent of the other party, which consent will not
be unreasonably withheld. Renewable Products shall not be required to consent to
an assignment by Member other than to another member of Renewable Products or if
required by Member for financing purposes.

30. Entire Agreement. This Agreement constitutes the entire agreement between
the parties covering everything agreed upon or understood in the transaction.
There are no oral promises, conditions, representations, understandings,
interpretations, or terms of any kind as conditions or inducements to the
execution hereof or in effect between the parties, except as expressed in this
Agreement. No change or addition shall be made to this Agreement except by a
written document signed by all parties hereto.

31. Execution of Counterparts. This Agreement may be executed by the parties on
any number of separate counterparts, and by each party on separate counterparts,
each of such counterparts being deemed by the parties to be an original
instrument; and all of such counterparts, taken together, shall be deemed to
constitute one and the same instrument.

32. Duplicate Counterpart Includes Facsimile. The parties specifically agree and
acknowledge that a duplicate hereof shall include, but not be limited to, a
counterpart produced by virtue of a facsimile (“fax”) machine.

33. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and there respective heirs, personal
representatives, successors and assigns.

34. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be considered delivered in all respects when it
has been delivered by hand or mailed by first class mail postage prepaid,
addressed as follows:


--------------------------------------------------------------------------------


TO: Renewable Products Marketing Group, LLC

809 East Main Street, Suite 2

Belle Plaine, MN 56011

With a copy to:

TO:  Dakota Ethanol, LLC

P.O. Box 100

46269 SD Hwy 34

Wentworth, SD  57075

With a copy to:

IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first written above.

Renewable Products Marketing Group, LLC

By: Its CEO. C Stephen Bleyl

 

 

 /s/ C. Stephen Bleyl

 

 

 

 

 

Dakota Ethanol L.L.C

 

 

 

 

 

 /s/ Brian Woldt

 

 

By: Its:

 

 

 Chairman

 

 

 


--------------------------------------------------------------------------------